Title: To George Washington from Captain Oliver Towles, 15 March 1777
From: Towles, Oliver
To: Washington, George



Sir
Virginia March 15. 1777

Having been Engaged in Business as an Attorney, about 12 Years in which I was fully employed, together with being concerned as an Agent, and Attorney in fact, for sundry people; I thereby became possessed of a Number of valuable Books & Papers greatly affecting the property of many. previous to my engaging in the Regular Service, I had so fixt my affairs, that my Agent was enabled to understand and manage them; But I now beg leave to inform yr Excellency that since I have been in the Service, I had the Misfortune when absent from Home, to have my Dwelling House burnt, in a Room thereof were all those Books and papers, of which a Desk and Trunk almost full were entirely consumed; many others of great value, lost and destroyed, amongst the Number burnt, were all the Books, papers and Vouchers relating to an Estate of several Thousand pounds value, that has been under my care as Admr & Guardian for many Years; the Orphans will in a few Months, indeed some of them at this time, have a Right to Settlement, & I have not a single Account or Voucher except a few Mems. & what Account & Information I can get from a Steward, that

will contribute I fear but little to the adjusting this heavy matter, And although I despair of Settling it with precision, as well as many other important Things that were intrusted to me, yet in Justice to all parties concerned, am desirous of fixing them on the best footing I can; more especially the one particularly mentioned, as a Neglect may be not only injurious to myself & a large Family, but may throw my Security’s into Jeopardy, to whom I would wish always to conduct myself wth the utmost tenderness and Justice—On examining my Papers, many Bonds Bills Accounts &c. that I was in hopes were safe, are missing; Clients & others whose papers and business I had, are daily applying for their papers or where they are missing to establish their Claims on some certainty; Of this I apprized General Stephen, & applied to him for leave to return home, who kindly granted it, wth directions first to recruit Men for the Service, & then to take the Necessary time for regulating my own Business; Upon taking a full review of my affairs, I find it impracticable to do any Thing material in them, without taking more time from the Service, than can according to my Ideas be consistent with the duty and honour of an Officer; In fine I am so circumstanced by this Misfortune, that should I fail to Settle my confused affairs, it would Infallable terminate in the ruin of my family who have hitherto been tolerably well supported, and also prove injurious to many?
Thus Sr you have a true State of my Case, which is Submitted to your examination, I would then Appeal to your Excellcy whether under those Circumstances, I can without incurring Dishonour, Resign my Commission, if I can, then I request an Appointment may be made in my stead, & I at liberty to retire; but if you are of a different Opinion, I will return as soon as possible to the Service; Could my business be managed wth any Degree of advantage by a Deputy or Agent, I solemnly declare I would not make this Application?
I shall set out for Head Quarters some time next Month, in the mean time, shall be much obliged for yr Answer for should I depart from here without knowing yr determination, It may occasion me a good deal of unnecessary Expence, wch might, and ought to be in my present situation and circumstances avoided if possible; a Letter left at Mr William Smiths Tavern, in Frederick would get soon to the Hands of Yr Excellency’s, most Obedt hble servt

O. Towles

